                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                                1:15-cr-95-MOC-WCM-1

 UNITED STATES OF AMERICA,                       )
                                                 )
                                                 )
                                                 )
 Vs.                                             )                       ORDER
                                                 )
 AARON LEE HENDRICKSON,                          )
                                                 )
                   Defendant.                    )



        THIS MATTER is before the Court on defendant’s pro se letter, seeking clarification

from this Court as whether his federal sentence should run concurrent to a later-imposed state

court sentence. (Doc. No. 96).

        Defendant's judgment in this action is silent as to whether his federal sentence is to run

concurrent to any state sentence. When multiple terms of imprisonment are imposed at different

times, as here, the terms are presumed to run consecutively unless the court orders otherwise. 18

U.S.C. § 3584(a). To the extent Defendant seeks a modification of his sentence to reflect that the

federal sentence is to run concurrent with any state sentence, this Court lacks the authority to do

so. See 18 U.S.C. § 3582(c).

        Having considered defendant’s motion and reviewed the pleadings, the Court enters the

following Order.

                                            ORDER

        IT IS, THEREFORE, ORDERED that defendant’s letter motion seeking an order

requiring that his federal and state court sentences run concurrently, (Doc. No. 96), is DENIED.

                                                 -1-



       Case 1:15-cr-00095-MOC-WCM Document 97 Filed 09/16/21 Page 1 of 2
Signed: September 16, 2021




                                   -2-



    Case 1:15-cr-00095-MOC-WCM Document 97 Filed 09/16/21 Page 2 of 2
